Citation Nr: 0336046	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  01-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947.  The veteran died in June 2000.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied service connection for the 
cause of the veteran's death.  The appellant later moved to 
Florida, and her records were referred to the current agency 
of original jurisdiction, the RO in St. Petersburg, Florida.

The Board construes the appellant's claim for dependency and 
indemnity compensation (DIC), VA Form 21-534, as also claim 
for DIC under the provisions of 38 U.S.C.A. § 1318.  This 
issue has not been adjudicated by the RO and is referred to 
the RO for appropriate action. 


REMAND

The appellant contends that her husband's service-connected 
disabilities of the left lower extremity, assigned a combined 
60 percent disability rating, contributed to his death.  The 
veteran died in June 2000 at St. Lucie Medical Center.  The 
hospital records from the veteran's terminal admission at 
this facility are not of record.  The Board is of the opinion 
that these records should be obtained.

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, the case is REMANDED for the following:

1.  The RO is requested to review the 
claims file and ensure that all Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of the 
private medical records pertaining the 
veteran's terminal admission at St. Lucie 
Medical Center, Port St. Lucie, Florida.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the appellant's 
claim.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


